             Case 6:21-cv-00642 Document 1 Filed 06/21/21 Page 1 of 30




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


FLYPSI, INC. (D/B/A FLYP),

               Plaintiff,                                   Civil Action No. 6:21-cv-642

       vs.

DIALPAD, INC.,                                              JURY TRIAL DEMANDED

               Defendant.




                ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Flypsi, Inc. files this Original Complaint for Patent Infringement against Dialpad,

Inc. and alleges as follows:

                                         THE PARTIES

       1.      Plaintiff Flypsi, Inc. (“Flyp”) is a Delaware corporation with its principal place of

business at 2040 Bedford Road, Suite 100, Bedford, Texas 76021.

       2.      Defendant Dialpad, Inc (“Dialpad”) is a Delaware corporation that maintains an

established place of business at 101 West 6th Street, Austin, Texas 78701. Upon information and

belief, Dialpad may be served with process through its agent Incorporating Services, Ltd., 3500

South Dupont Highway, Dover, Delaware 19901.

                                JURISDICTION AND VENUE

       3.      This is an action arising under the patent laws of the United States, 35 U.S.C. § 271.

This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).



                                                 1
            Case 6:21-cv-00642 Document 1 Filed 06/21/21 Page 2 of 30




       4.      Venue is proper in this judicial district under 28 U.S.C. § 1400(b) because

Defendant has committed acts of infringement and has a regular and established place of business

in this District. Dialpad maintains an office in Austin, Texas, to “house some of [Dialpad’s] most

critical business functions due to its central location,” including “the center of [Dialpad’s] Sales

and Support organizations” and Dialpad’s “operations hub.” (See “Dialpad Establishes New Hub

in Austin, TX,” Dialpad, https://www.dialpad.com/press/dialpad-establishes-hub-austin-texas/).

Dialpad has engaged in acts of infringement in this district, on information and belief, at least by

using, selling, and/or offering for sale, Dialpad’s app-based telephone feature known as Dialpad

Talk. (See id. (describing the Austin, Texas office as “the center of [Dialpad’s] Sales and Support

organizations”)).

       5.      This Court has personal jurisdiction over Dialpad. Dialpad has continuous and

systematic business contacts with the State of Texas. Dialpad maintains an office in Austin, Texas

to “house some of [Dialpad’s] most critical business functions due to its central location,”

including “the center of [Dialpad’s] Sales and Support organizations” and Dialpad’s “operations

hub.” (See id.). In addition, Dialpad conducts its business extensively throughout Texas and

derives substantial revenue in Texas, by shipping, distributing, offering for sale, selling, and

advertising (including the provision of an interactive web page) its products and/or services in the

State of Texas and the Western District of Texas. Dialpad has purposefully and voluntarily placed

in the stream of commerce one or more products and/or services that practice the Asserted Patents

(as set forth in ¶¶ 11-14 below) with the intention and expectation that they will be purchased and

used by consumers in the Western District of Texas.




                                                 2
            Case 6:21-cv-00642 Document 1 Filed 06/21/21 Page 3 of 30




                    BACKGROUND AND OVERVIEW OF INVENTION

       6.       Long before the COVID-19 pandemic, the explosion of Internet-connected mobile

devices changed the way many, even most, in the United States communicate with their family,

their friends, and their work colleagues. Throughout the 2010s and continuing into the 2020s,

personal and professional communications coalesced around a single, handheld device. While

some chose to segregate their personal and professional communications with multiple devices,

that solution was both financially and physically cumbersome. Rather, a technological need arose

to segregate such communications within a single device and to manage multiple numbers in a

clean, centralized environment. And within this field, there was a particular need for a device that

would maintain caller identification (“caller ID”) and properly identify a call as originating from

the secondary phone number of the caller with multiple numbers, rather than a conference line

number or a randomly generated number.

       7.      Flyp invented a technological solution that fulfills this technological need in a

particular, inventive way. Flyp owns a patent portfolio directed to innovations that claims a

particular way of setting up and connecting telephone calls, and delivering information related to

such telephone calls using an Internet Protocol (IP) or other data channel, while delivering the

voice portion of the call in accordance with telecom voice channel delivery standards. As opposed

to the standard mobile phone that is connected to a single phone number, Flyp’s patented systems

and methods enable a particular way for mobile-phone users to create and own multiple phone

numbers on a single mobile device while maintaining the integrity of caller-identification

functions. Thus, from a single mobile phone utilizing Flyp’s app (and patented methods), users

can add new phone numbers and control various streams of outbound and inbound calls to those



                                                 3
             Case 6:21-cv-00642 Document 1 Filed 06/21/21 Page 4 of 30




numbers. Users can select the area code of their choice for local calling in the United States and

create alternative and dedicated numbers for business, social activities, shopping, dating, and any

other aspect of life.

        8.      This invention is unlike and constituted a technological advance over other methods

for using alternative phone numbers. Those methods utilized call forwarding or call conferencing

solutions—rather than connecting the call at the switch. In these solutions, caller ID was not

maintained, and the recipient caller ID would appear to the one receiving the call as a conference

line number or randomly generated number—rather than properly identifying the call as

originating from the secondary phone number of the caller with multiple numbers. The need for

alternative numbers that identified calls as originating from the secondary phone number was a

long-felt need and unique technological problem that the invention provides a particular way of

solving, thereby improving the functionality of the phones beyond the mere advantages of

implementing phone technology using computers.           This is also a feature that cannot be

implemented manually.

        9.      This need to segregate communications within a single device and to manage

multiple numbers in a centralized environment was reinforced during the sudden and rapid shift to

a “work from anywhere” ethos brought on by the COVID-19 pandemic. The pandemic once again

heightened the role that the Internet and our Internet-connected mobile devices occupy in day-to-

day work and life. That is particularly true regarding cloud-based telephone service. Indeed, amid

the COVID-19 crisis, the global market for cloud telephony service, estimated at $13.5 billion in

the year 2020, is projected to reach a revised size of $40 billion by 2027, growing at a compound

annual growth rate of 16.8% over the period 2020-2027. (See “$13.5 Billion Worldwide Cloud



                                                 4
             Case 6:21-cv-00642 Document 1 Filed 06/21/21 Page 5 of 30




Telephony Service Industry to 2027 - Impact of COVID-19 on the Market,” Research & Markets,

https://www.globenewswire.com/en/news-release/2020/10/14/2108292/28124/en/13-5-Billion-

Worldwide-Cloud-Telephony-Service-Industry-to-2027-Impact-of-COVID-19-on-the-

Market.html).

       10.      But for rampant infringement of its patented technology, Flyp would be well

positioned to play a role in this growing market. Simply put, Flyp has developed a unique and

inventive technology that enables a particular way for a user to gain access to an additional,

alternative phone number on their mobile devices—as opposed to the single carrier-assigned

number on a mobile device. Second numbers, or even third, fourth, or fifth numbers, allow users

to manage different work streams on a single device in a manner that was not well understood,

conventional, or routine within the prior art, as evidenced by the limited number of references cited

during examination of the Asserted Patents by the United States Patent and Trademark Office.

                                  THE ASSERTED PATENTS

       11.      U.S. Patent No. 9,667,770, entitled “Telephone Network System and Method,” was

duly and legally issued to inventors Ivan Zhidov, Peter Rinfret, and Sunir Kochhar on May 30,

2017. Flyp owns by assignment the entire right, title, and interest in the ʼ770 Patent and is entitled

to sue for past and future infringement.

       12.      U.S. Patent No. 10,051,105, entitled “Telephone Network System and Method,”

was duly and legally issued to inventors Ivan Zhidov, Peter Rinfret, and Sunir Kochhar on

August 14, 2018. Flyp owns by assignment the entire right, title, and interest in the ʼ105 Patent

and is entitled to sue for past and future infringement.




                                                  5
                Case 6:21-cv-00642 Document 1 Filed 06/21/21 Page 6 of 30




          13.    U.S. Patent No. 10,334,094, entitled “Telephone Network System and Method,”

was duly and legally issued to inventors Ivan Zhidov, Peter Rinfret, and Sunir Kochhar on June 25,

2019. Flyp owns by assignment the entire right, title, and interest in the ʼ094 Patent and is entitled

to sue for past and future infringement.

          14.    U.S. Patent No. 11,012,554, entitled “Telephone Network System and Metho[d],”

was duly and legally issued to inventors Ivan Zhidov, Peter Rinfret, and Sunir Kochhar on May 18,

2021. Flyp owns by assignment the entire right, title, and interest in the ʼ554 Patent and is entitled

to sue for past and future infringement.

                    Count I: Claim for Patent Infringement of the ʼ770 Patent

          15.    Flyp repeats and realleges the allegations in paragraphs 1-14 as if fully set forth

herein.

          16.    Dialpad has infringed, contributed to the infringement of, and/or induced

infringement of the ’770 Patent by making, using, selling, offering for sale, or importing into the

United States, or by intending that others make, use, import into, offer for sale, or sell in the United

States, products and/or methods covered by one or more claims of the ’770 Patent, including, but

not limited to, Dialpad’s app-based telephone feature known as Dialpad Talk.

          17.    Dialpad Talk infringes at least claim 1 of the ’770 Patent. Dialpad makes, uses,

sells, offers for sale, imports, exports, supplies, or distributes within the United States Dialpad

Talk and thus directly infringes the ʼ770 Patent.

          18.    Upon information and belief, Dialpad indirectly infringes the ʼ770 Patent by

(1) inducing infringement by others, such as resellers, partners, and end-user customers in this

District and throughout the United States with knowledge or willful blindness that the induced acts



                                                    6
             Case 6:21-cv-00642 Document 1 Filed 06/21/21 Page 7 of 30




would constitute infringement, and (2) contributing to infringement by others, such as resellers,

partners, and end-user customers. Upon information and belief, direct infringement is (1) the result

of activities performed by resellers, partners, and end-user customers of Dialpad Talk, who

perform each step of the claimed invention as directed by Dialpad, or (2) the result of activities

performed by resellers, partners, and end-user customers of Dialpad Talk in a normal and

customary way that infringes the ʼ770 Patent, that has no substantial non-infringing uses, and that

is known by Dialpad. Dialpad received actual notice of the ʼ770 Patent at least as early as the

filing of this Complaint.

       19.     By engaging in the conduct described herein, Dialpad has injured Flyp and is thus

liable for infringement of the ’770 Patent, pursuant to 35 U.S.C. § 271. Dialpad has committed

these acts of infringement without license or authorization.

       20.     As a result of Dialpad’s infringement of the ’770 Patent, Flyp has suffered monetary

damages and is entitled to a monetary judgment in an amount adequate to compensate for

Dialpad’s past infringement, together with interests and costs. In addition, Dialpad’s infringement

is causing irreparable harm and monetary damage to Flyp and will continue to do so unless and

until Dialpad is enjoined by the Court.

       21.     Dialpad Talk provides a method of providing telephone service comprising:

associating a secondary telephone number with a primary telephone number in at least one

computer memory device, the primary telephone number being assigned to a handset, including as

demonstrated in the exemplary text below:




                                                 7
             Case 6:21-cv-00642 Document 1 Filed 06/21/21 Page 8 of 30




       22.     Dialpad Talk provides a method of providing telephone service comprising:

acquiring first digital information from the handset over at least one data channel, the first digital

information indicating primary call processing rules for handling calls directed to the primary

telephone number, and storing the primary call processing rules in the at least one computer

memory device, and acquiring second digital information from the handset over the at least one

data channel, the second digital information indicating secondary call processing rules for handling

calls directed to the secondary telephone number, and storing the secondary call processing rules




                                                  8
               Case 6:21-cv-00642 Document 1 Filed 06/21/21 Page 9 of 30




in the at least one computer memory device, including as demonstrated in the exemplary text

below:




         23.    Dialpad Talk provides a method of providing telephone service comprising:

receiving an incoming call over at least one voice channel at a switch, the switch being associated

with a bridge telephone number such that calls directed to the bridge telephone number are

automatically routed to the switch, the incoming call being directed to a handset associated

telephone number, the handset-associated telephone number being the primary telephone number

or the secondary telephone number, including as demonstrated in the exemplary text above and

below:



                                                9
               Case 6:21-cv-00642 Document 1 Filed 06/21/21 Page 10 of 30




         24.     Dialpad Talk provides a method of providing telephone service comprising: based

on the primary call processing rules or the secondary call processing rules provides transmitting

pre-call information to the handset over the at least one data channel the pre-call information

including the bridge telephone number and the handset associated telephone number, such that the

handset is capable of displaying the handset-associated telephone number to a user and, based on

user input, accepting the incoming call by connecting with the switch over the at least one voice

channel using the bridge telephone number, including as demonstrated in the exemplary text

below:




                                                10
                Case 6:21-cv-00642 Document 1 Filed 06/21/21 Page 11 of 30




                    Count II: Claim for Patent Infringement of the ʼ105 Patent

          25.     Flyp repeats and realleges the allegations in paragraphs 1-24 as if fully set forth

herein.

          26.     Dialpad has infringed, contributed to the infringement of, and/or induced

infringement of the ’105 Patent by making, using, selling, offering for sale, or importing into the

United States, or by intending that others make, use, import into, offer for sale, or sell in the United

States, products and/or methods covered by one or more claims of the ’105 Patent, including, but

not limited to, Dialpad’s app-based telephone feature known as Dialpad Talk.

          27.     Dialpad Talk infringes at least claims 1, 12, and 22 of the ’105 Patent. Dialpad

makes, uses, sells, offers for sale, imports, exports, supplies, or distributes within the United States

Dialpad Talk and thus directly infringes the ʼ105 Patent.

          28.     Upon information and belief, Dialpad indirectly infringes the ʼ105 Patent by

(1) inducing infringement by others, such as resellers, partners, and end-user customers in this


                                                  11
             Case 6:21-cv-00642 Document 1 Filed 06/21/21 Page 12 of 30




District and throughout the United States with knowledge or willful blindness that the induced acts

would constitute infringement, and (2) contributing to infringement by others, such as resellers,

partners, and end-user customers. Upon information and belief, direct infringement is (1) the result

of activities performed by resellers, partners, and end-user customers of Dialpad Talk, who

perform each step of the claimed invention as directed by Dialpad, or (2) the result of activities

performed by resellers, partners, and end-user customers of Dialpad Talk in a normal and

customary way that infringes the ʼ105 Patent, that has no substantial non-infringing uses, and that

is known by Dialpad. Dialpad received actual notice of the ʼ105 Patent at least as early as the

filing of this Complaint.

       29.     By engaging in the conduct described herein, Dialpad has injured Flyp and is thus

liable for infringement of the ’105 Patent, pursuant to 35 U.S.C. § 271. Dialpad has committed

these acts of infringement without license or authorization.

       30.     As a result of Dialpad’s infringement of the ’105 Patent, Flyp has suffered monetary

damages and is entitled to a monetary judgment in an amount adequate to compensate for

Dialpad’s past infringement, together with interests and costs. In addition, Dialpad’s infringement

is causing irreparable harm and monetary damage to Flyp and will continue to do so unless and

until Dialpad is enjoined by the Court.

       31.     Dialpad Talk provides a method of providing telephone service comprising:

automatically storing electronic information that indicates an association of a secondary telephone

number and a primary telephone number with a telephone handset in a computer memory

associated with a server, including as demonstrated in the exemplary text below:




                                                12
             Case 6:21-cv-00642 Document 1 Filed 06/21/21 Page 13 of 30




       32.     Dialpad Talk provides a method of providing telephone service comprising:

automatically storing electronic information that indicates a selection of call processing rules for

the primary telephone number in the computer memory and automatically storing electronic

information that indicates a selection of call processing rules for the secondary telephone number

in the computer memory, including as demonstrated in the exemplary text below:




                                                13
             Case 6:21-cv-00642 Document 1 Filed 06/21/21 Page 14 of 30




       33.     Dialpad Talk provides a method of providing telephone service comprising:

receiving an electronic indication of an incoming call to the secondary telephone number at the

server, said electronic indication of an incoming call being received from a switch associated with

the server, automatically accessing the call processing rules for the secondary telephone number

under the control of the server responsive to the receipt of the electronic indication of the incoming

call to the secondary telephone number, and automatically handing the incoming call in accordance

with the accessed call processing rules for the secondary telephone number, including as

demonstrated in the exemplary text below:




                                                 14
             Case 6:21-cv-00642 Document 1 Filed 06/21/21 Page 15 of 30




       34.     Dialpad Talk provides a method of providing telephone service comprising:

transmitting pre-call information via a data channel to the handset under the control of the server,

said pre-call information including a bridge telephone number for connecting the handset to the

incoming call at the switch, receiving, at the server via the data channel, an electronic indication

of a selection of a call processing rule for handling the incoming call to the secondary telephone

number, or establishing a voice channel connection between the handset and the switch as a result

of the handset calling the switch using the bridge telephone number, including as demonstrated in

the exemplary text below:




                                                15
                Case 6:21-cv-00642 Document 1 Filed 06/21/21 Page 16 of 30




                   Count III: Claim for Patent Infringement of the ʼ094 Patent

          35.     Flyp repeats and realleges the allegations in paragraphs 1-34 as if fully set forth

herein.

          36.     Dialpad has infringed, contributed to the infringement of, and/or induced

infringement of the ’094 Patent by making, using, selling, offering for sale, or importing into the

United States, or by intending that others make, use, import into, offer for sale, or sell in the United

States, products and/or methods covered by one or more claims of the ’094 Patent, including, but

not limited to, Dialpad’s app-based telephone feature known as Dialpad Talk.

          37.     Dialpad Talk infringes at least claims 1, 5, and 9 of the ’094 Patent. Dialpad makes,

uses, sells, offers for sale, imports, exports, supplies, or distributes within the United States

Dialpad Talk and thus directly infringes the ʼ094 Patent.

          38.     Upon information and belief, Dialpad indirectly infringes the ʼ094 Patent by

(1) inducing infringement by others, such as resellers, partners, and end-user customers in this


                                                   16
             Case 6:21-cv-00642 Document 1 Filed 06/21/21 Page 17 of 30




District and throughout the United States with knowledge or willful blindness that the induced acts

would constitute infringement, and (2) contributing to infringement by others, such as resellers,

partners, and end-user customers. Upon information and belief, direct infringement is (1) the result

of activities performed by resellers, partners, and end-user customers of Dialpad Talk, who

perform each step of the claimed invention as directed by Dialpad, or (2) the result of activities

performed by resellers, partners, and end-user customers of Dialpad Talk in a normal and

customary way that infringes the ʼ094 Patent, that has no substantial non-infringing uses, and that

is known by Dialpad. Dialpad received actual notice of the ʼ094 Patent at least as early as the filing

of this Complaint.

       39.     By engaging in the conduct described herein, Dialpad has injured Flyp and is thus

liable for infringement of the ’094 Patent, pursuant to 35 U.S.C. § 271. Dialpad has committed

these acts of infringement without license or authorization.

       40.     As a result of Dialpad’s infringement of the ‘094 Patent, Flyp has suffered monetary

damages and is entitled to a monetary judgment in an amount adequate to compensate for

Dialpad’s past infringement, together with interests and costs. In addition, Dialpad’s infringement

is causing irreparable harm and monetary damage to Flyp and will continue to do so unless and

until Dialpad is enjoined by the Court.

       41.     Dialpad Talk provides a method of providing telephone service comprising:

automatically storing electronic information that indicates an association of a secondary telephone

number and a primary telephone number with a telephone handset in a computer memory

associated with a server, including as demonstrated in the exemplary text below:




                                                 17
               Case 6:21-cv-00642 Document 1 Filed 06/21/21 Page 18 of 30




         42.     Dialpad Talk provides a method of providing telephone service comprising:

automatically associating a bridge or access telephone number with each of a plurality of contact

telephone numbers in the computer memory, including as demonstrated in the exemplary text

below:




                                               18
             Case 6:21-cv-00642 Document 1 Filed 06/21/21 Page 19 of 30




       43.     Dialpad Talk provides a method of providing telephone service comprising:

automatically transmitting information that indicates the association of the bridge or access

telephone number with each of a plurality of contact telephone numbers to the handset via a data

channel, including as demonstrated in the exemplary text below:




                                              19
               Case 6:21-cv-00642 Document 1 Filed 06/21/21 Page 20 of 30




         44.     Dialpad Talk provides a method of providing telephone service comprising:

automatically associating each primary telephone number and bridge or access telephone number

pairing with a corresponding secondary telephone number and contact telephone number pairing

in the computer memory, including as demonstrated in the exemplary text below:




         45.     Dialpad Talk provides a method of providing telephone service comprising:

receiving, at a switch associated with the server, an outgoing call from the handset to the bridge or

access telephone number via a second channel, including as demonstrated in the exemplary text

below:




                                                 20
             Case 6:21-cv-00642 Document 1 Filed 06/21/21 Page 21 of 30




       46.     Dialpad Talk provides a method of providing telephone service comprising:

receiving, at the server, information from the switch indicating the outgoing call is being made to

the bridge or access telephone number from the primary telephone number, including as

demonstrated in the exemplary text above.

       47.     Dialpad Talk provides a method of providing telephone service comprising:

receiving, at the switch, information from the server directing the switch to: (a) connect the

outgoing call to a contact telephone number associated with the primary telephone number and

bridge or access telephone number pairing, and (b) identify a telephone number from which the

outgoing call is being made as the secondary telephone number, including as demonstrated in the

exemplary text above and below:




                                                21
                Case 6:21-cv-00642 Document 1 Filed 06/21/21 Page 22 of 30




                   Count IV: Claim for Patent Infringement of the ʼ554 Patent

          48.     Flyp repeats and realleges the allegations in paragraphs 1-47 as if fully set forth

herein.

          49.     Dialpad has infringed, contributed to the infringement of, and/or induced

infringement of the ’554 Patent by making, using, selling, offering for sale, or importing into the

United States, or by intending that others make, use, import into, offer for sale, or sell in the United

States, products and/or methods covered by one or more claims of the ’554 Patent, including, but

not limited to, Dialpad’s app-based telephone feature known as Dialpad Talk.




                                                  22
             Case 6:21-cv-00642 Document 1 Filed 06/21/21 Page 23 of 30




       50.     Dialpad Talk infringes at least claims 1, 5, and 9 of the ’554 Patent. Dialpad makes,

uses, sells, offers for sale, imports, exports, supplies, or distributes within the United States

Dialpad Talk and thus directly infringes the ʼ554 Patent.

       51.     Upon information and belief, Dialpad indirectly infringes the ʼ554 Patent by

(1) inducing infringement by others, such as resellers, partners, and end-user customers in this

District and throughout the United States with knowledge or willful blindness that the induced acts

would constitute infringement, and (2) contributing to infringement by others, such as resellers,

partners, and end-user customers. Upon information and belief, direct infringement is (1) the result

of activities performed by resellers, partners, and end-user customers of Dialpad Talk, who

perform each step of the claimed invention as directed by Dialpad, or (2) the result of activities

performed by resellers, partners, and end-user customers of Dialpad Talk in a normal and

customary way that infringes the ʼ554 Patent, that has no substantial non-infringing uses, and that

is known by Dialpad. Dialpad received actual notice of the ʼ554 Patent at least as early as the filing

of this Complaint.

       52.     By engaging in the conduct described herein, Dialpad has injured Flyp and is thus

liable for infringement of the ’554 Patent, pursuant to 35 U.S.C. § 271. Dialpad has committed

these acts of infringement without license or authorization.

       53.     As a result of Dialpad’s infringement of the ’554 Patent, Flyp has suffered monetary

damages and is entitled to a monetary judgment in an amount adequate to compensate for

Dialpad’s past infringement, together with interests and costs. In addition, Dialpad’s infringement

is causing irreparable harm and monetary damage to Flyp and will continue to do so unless and

until Dialpad is enjoined by the Court.



                                                 23
             Case 6:21-cv-00642 Document 1 Filed 06/21/21 Page 24 of 30




       54.     Dialpad Talk provides a method of providing telephone service comprising:

automatically storing electronic information that indicates an association of a secondary telephone

number and a primary telephone number with a mobile device in a computer memory associated

with a server, including as demonstrated in the exemplary text below:




       55.     Dialpad Talk provides a method of providing telephone service comprising:

automatically transmitting information that indicates an access telephone number to the mobile

device via a data channel, including as demonstrated in the exemplary text below:




                                                24
             Case 6:21-cv-00642 Document 1 Filed 06/21/21 Page 25 of 30




       56.     Dialpad Talk provides a method of providing telephone service comprising:

automatically associating the telephone access number with a switch associated with the server,

including as demonstrated in the exemplary text below:




                                              25
               Case 6:21-cv-00642 Document 1 Filed 06/21/21 Page 26 of 30




         57.     Dialpad Talk provides a method of providing telephone service comprising:

receiving, at the switch associated with the server, an outgoing call from the mobile device to the

access telephone number via a second channel, including as demonstrated in the exemplary text

below:




                                                26
             Case 6:21-cv-00642 Document 1 Filed 06/21/21 Page 27 of 30




       58.     Dialpad Talk provides a method of providing telephone service comprising:

receiving, at the server, information from the switch indicating the outgoing call is being made to

the access telephone number from the primary telephone number, including as demonstrated in the

exemplary text above.

       59.     Dialpad Talk provides a method of providing telephone service comprising:

receiving, at the switch, information from the server directing the switch to (a) connect the

outgoing call to a contact telephone number indicated by the mobile device, and (b) identify a

telephone number from which the outgoing call is being made as the secondary telephone number,

including as demonstrated in the exemplary text below:




                                                27
               Case 6:21-cv-00642 Document 1 Filed 06/21/21 Page 28 of 30




                                  DEMAND FOR JURY TRIAL

         60.     Flyp hereby demands a trial by jury on all claims so triable.

                                      PRAYER FOR RELIEF

         WHEREFORE, Flyp respectfully requests that this Court enter judgment in its favor and

grant the following relief:

         A.      Adjudge that Dialpad infringes the Asserted Patents;

         B.      Adjudge that Dialpad’s infringement of the Asserted Patents was willful, and that

Dialpad’s continued infringement of the Asserted Patents is willful;

         C.      Award Flyp damages in an amount adequate to compensate Flyp for Dialpad’s

infringement of the Asserted Patents, but in no event less than a reasonable royalty under 35 U.S.C.

§ 284;



                                                  28
            Case 6:21-cv-00642 Document 1 Filed 06/21/21 Page 29 of 30




       D.        Award enhanced damages pursuant to 35 U.S.C. § 284;

       E.        Award Flyp pre-judgment and post-judgment interest to the full extent allowed

under the law, as well as its costs;

       F.        Enter an order finding that this is an exceptional case and awarding Flyp its

reasonable attorneys’ fees pursuant to 35 U.S.C. § 285;

       G.        Enter a permanent injunction against all Dialpad products found to infringe the

Asserted Patents;

       H.        Award, in lieu of an injunction, a compulsory forward royalty;

       I.        Order an accounting of damages; and

       J.        Award such other relief as the Court may deem appropriate and just under the

circumstances.




                                                 29
         Case 6:21-cv-00642 Document 1 Filed 06/21/21 Page 30 of 30




DATED: June 21, 2021                  Respectfully submitted,

                                      /s/ Thomas M. Melsheimer
                                      Thomas M. Melsheimer
                                      Texas Bar No. 13922550
                                      tmelsheimer@winston.com
                                      M. Brett Johnson
                                      Texas Bar No. 00790975
                                      mbjohnson@winston.com
                                      Michael A. Bittner
                                      Texas Bar No. 24064905
                                      mbittner@winston.com
                                      WINSTON & STRAWN LLP
                                      2121 North Pearl Street, Suite 900
                                      Dallas, TX 75201
                                      Telephone: (214) 453-6500

                                      Matthew R. McCullough
                                      California Bar No. 301330
                                      mrmccullough@winston.com
                                      WINSTON & STRAWN LLP
                                      275 Middlefield Road, Suite 205
                                      Menlo Park, CA 94025
                                      Telephone: (650) 858-6500

                                      William M. Logan
                                      Texas Bar No. 24106214
                                      wlogan@winston.com
                                      WINSTON & STRAWN LLP
                                      800 Capitol Street, Suite 2400
                                      Houston, TX 77002
                                      Telephone: (713) 651-2766

                                      ATTORNEYS FOR PLAINTIFF




                                     30
